DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4)
because reference characters "11" and "14" have both been used to designate
"Compartment door" in figure 1.
The drawings are objected to because Figure 21, S14 depicts "allow the Motor to
rotate in second direction for reference time" It should be corrected as "allow the Motor
to rotate in the first direction for reference time" since the Motor is already rotating in
the second direction as shown in S12.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in
reply to the Office action to avoid abandonment of the application. Any amended
replacement drawing sheet should include all of the figures appearing on the immediate
prior version of the sheet, even if only one figure is being amended. The figure or figure
number of an amended drawing should not be labeled as "amended." If a drawing figure
is to be canceled, the appropriate figure must be removed from the replacement sheet,
and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for
consistency. Additional replacement sheets may be necessary to show the renumbering
of the remaining figures. Each drawing sheet submitted after the filing date of an

the applicant will be notified and informed of any required corrective action in the next
Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the
disclosure.
The abstract should be in narrative form and generally limited to a single
paragraph on a separate sheet within the range of 50 to 150 words in length. The
abstract should describe the disclosure sufficiently to assist readers in deciding whether
there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information
given in the title. It should avoid using phrases which can be implied, such as, "The
disclosure concerns," "The disclosure defined by this invention," "The disclosure
describes," etc. In addition, the form and legal phraseology often used in patent claims,
such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because the Abstract contains more
than 150 words in length. Correction is required. See MPEP § 608.01 (b).
The disclosure is objected to because of the following informalities:
Par [0016], [0017] and [0018] have the phrase "An object of the prevent/present
invention'' at the beginning of each paragraph and should read ''An objective of
the present invention"
Par [0023] states "determining whether the operation of the operation pad is not

so that the BLDC motor rotates in the other direction that is opposite to the one
direction for a set time when the operation of the operation pad is not detected by
the operation detection part".
This embodiment is vague and does not describe the sequences of actions occurrence in a way that is clear and precise for a reader to be able to understand.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, line 11“Operation detection part configured to detect an operation of the operation pad”.
The same limitation is similarly recited in claims 3-8.
The same limitation is similarly recited in claim 12.
Claim 1, line 8 and 13 “counter electromotive force detection part configured to detect counter electromotive force generated while the BLDC motor is driven”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 4 recites a limitation “the controller is configured to stop the BLDC motor after allowing the BLDC motor to rotate for a set time when the operation of the operation pad is not detected by the operation detection part while the ice pieces are dispensed”. This limitation is not supported by the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the controller is configured to determine whether
the operation of the operation pad is not detected when the restriction of the BLDC
motor is detected while the BLDC motor operates in the state in which the operation of
the operation pad is detected”. It is unclear as to what the inventor is trying to convey regarding the status of the operation pad. For the purposes of examination, the examiner is going to treat the claim as if it read… “wherein the controller is configured to determine whether the operation of the operation pad is not detected when the restriction of the BLDC motor is detected while the BLDC motor operates 
Claim 1, recites a limitation “a counter electromotive force detection part” which is described as a “display controller 22” in the specification, is not sufficient structure to perform “detecting counter electromotive force generated when the BLDC motor is driven”.
Claim 1,3-8 and 12 recites claim limitation “operation detection part” which is described as “a pad switch 21” in the specification, is not enough structure to perform “detect an operation of the operation pad”.
Claim 4 recites a limitation” the controller is configured to stop the BLDC motor after allowing the BLDC motor to rotate for a set time when the operation of the operation pad is not detected by the operation detection part while the ice pieces are dispensed”. It is not clear in which direction the motor is rotating which leaves the reader to contemplate the rotation of the motor. According to the specification, the BLDC motor is configured to rotate for set of time when it is rotating in reverse direction when restriction conditions are satisfied. In which case there is no ice to be dispensed unlike the claimed limitation set forth in this instant claim. For the purposes of examination, the examiner is going to treat the claim as if it read… “the controller is configured to stop the BLDC motor after allowing the BLDC motor to rotate in reverse direction for a set time when the operation of the operation pad is not detected by the operation detection part
Claim 5 recites limitation “determining whether the operation of the operation pad is not detected by the operation detection part; and stopping the BLDC motor after the
controller controls the BLDC motor so that the BLDC motor rotates in the other direction
that is opposite to the one direction for a set time when the operation of the operation
pad is detected by the operation detection part” This statement is unclear as to what steps are performed before or after operation of the operation pad is detected or not, by operation detection part. 
Claim 6 and 7 recites limitation “the controller is configured to control the motor so that the motor rotates in the other direction that is opposite to the one direction for a set time when the operation of the operation pad is not detected by the operation detection part while the ice is discharged”. It is not clear how ice is dispended when the operation of the operation pad is not detected while the motor is rotating in opposite direction. For the purse of examination, the examiner is going to treat the claim as if it read... “the controller is configured to control the motor so that the motor rotates in the other direction that is opposite to the one direction for a set time when the operation of the operation pad is not detected by the operation detection part 
Claim 10 and 11, Both claims recite limitation “the number of pulses output from the motor per unit time is N in a state in which a load is not applied to the motor, if the reverse rotation conditions of the motor are satisfied”. Even though the condition of both 
By virtue of dependency Claims 2 and 9 are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4,6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (KR20090124886A, hereinafter Shinohara, cited in the Applicant's 02/12/2020 IDS) in view of KIM et al. (US 20140182315, hereinafter KIM, cited in the Applicant's 02/04/2021 IDS).
Regarding claim 1 Shinohara teaches a refrigerator (Abstract, line 1 refrigerator) comprising:
an ice maker configured to generate ice (figure 2, An automatic ice maker 12);
an ice bin configured to store the ice generated in the ice maker (Ice stored in the ice bank 13), 
the ice bin comprising a rotary blade (rotary blade 17) that rotates to discharge the ice;
motor (Motor 10 or driving device (unit) Abstract, line3) configured to generate power for allowing the rotary blade to rotate (Abstract, line 4-5, the drive unit drives the rotating blade) so that ice pieces or ice cubes are dispensed from the ice bin by forward and
reverse rotation of the motor (paragraph [0005] drive unit for rotating the movable teeth in both forward and reverse directions); a counter electromotive force detection part ([0009] line 6-7, a detection means for detecting a restraint state of the drive device) configured to detect counter electromotive force generated while the motor is driven; an operation pad (drive switch 7)configured to generate a driving command for the motor ([0026] line 4-7, the drive switch 7 is for energizing the motor 10 to drive the ice crusher 9. “The user can drive the ice crusher 9 by energizing the motor 10 by holding a cup or the like and pressing the drive switch 7”.); 
the microcomputer provided determine whether the drive switch 7 provided in the booth 5 is pressed (step S1), see [0041]); a controller(21) configured to receive a signal from the counter electromotive force detection part so as to determine restriction of the motor(the control device 21 detects a restraint state of the drive device by the detection means 23, see [0018]), the controller being configured to control the motor so that the motor reversely rotates to release the restriction of the motor when it is determined that the motor is restricted (paragraph [0018] when the detection device detects the restraint state of the drive device or motor, the controller controls the rotary blade to perform a forward rotation operation after the rotary blade is rotated in reverse direction), wherein the controller is configured to determine whether the operation of the operation pad is not detected([0041] “it is judged whether or not the drive switch 7 provided in the booth 5 is pressed (step S1)”) when the restriction of the BLDC motor is detected while the BLDC motor operates which makes the operation of the drive switch 7 not to be detected) while the motor is in restrain state and press the foreign matter ejection button as stated in S11, the motor 
Shinohara fails to explicitly teach the drive unit or Motor is a BLDC motor and the controller is configured to control the BLDC motor so that the BLDC motor reversely rotates when the operation of the operation pad is not detected. 
However, Kim discloses an ice maker with a brushless direct current (BLDC) Motor.
Kim further teaches that in the art of refrigeration that the volume of the BLDC motor is smaller than that of an alternating current motor [0090]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinohara by applying the teachings of KIM to Shinohara, i.e. BLDC motor (Brushless Direct Current Motor used to selectively rotate the ice ejector in forward and reverse direction) in to the ice crusher 9 of Shinohara by replacing the existing motor 10 with the BLDC motor since the volume of BLDC motor is compact in size compared to alternating current motor allowing a relatively large ice tray to be placed in a limited space as taught by KIM[0090].
Regarding the limitation where the controller is configured to control the BLDC motor so that the BLDC motor reversely rotates when the operation of the operation pad is not detected, Shinohara does not explicitly teach that the controller 21 is configured to reversely rotate the motor when the operation of the drive switch 7 is not detected by the microcomputer. However, Shinohara teaches to rotate the motor in reverse direction whenever the foreign matter ejection button 8 is pressed no matter if the drive switch 7 is detected or not, see S11 to S13. Accordingly, skilled person in the art would be able 
	Regarding claim 2, Shinohara as modified by KIM discloses substantially all features of the refrigeration of claim 1, as set forth above, further comprising;
 the controller (21) is configured to control the BLDC motor (BLDC Motor) so that the BLDC motor is stopped when the restriction of the BLDC motor is detected (see S3, the detection means 23 detects the restrained state of the motor 10 and determines that the motor 10 is in the restrained state in step S3 and after reverse rotating the motor in steps S4-S6, the operation of the motor is stopped on S7.)
	Regarding Claim 3 Shinohara as modified by KIM discloses substantially all features of the refrigeration of claim 1, as set forth above, further comprising; 
when a time at which the operation of the operation pad(7) is detected by the operation detection part reaches a time limit(timer 39) while the BLDC motor operates, the controller is configured to stop the BLDC motor([0038] The control device 21 is provided with a counter 38 for counting the number of times of detection of the constraint of the motor 10 and a timer 39 for measuring the time for driving the motor 10 and “If the number of times the counter 38 has exceeded the predetermined number of times, it is considered that foreign matter has entered, and in step S7, The operation is stopped” [0047] ).
	Regarding claim 4, as explained above under 112(a) and (b) and for the purpose of compact prosecution, the examiner has modified the instant claim to render it more compatible with what is stated in the disclosure. 
Shinohara as modified by KIM discloses substantially all features of the refrigeration of claim 1, as set forth above, further comprising; 
the controller is configured to stop the BLDC motor after allowing the BLDC motor to rotate in reverse direction for a set time when the operation of the operation pad is not detected by the operation detection part
Regarding claim 6 Shinohara teaches refrigerator (Abstract, line 1 refrigerator) comprising: an ice maker (12) configured to generate ice (18); 
an ice bin (ice bank 13) configured to store the ice generated in the ice maker (12), the ice bin comprising a rotary blade (17) that rotates to discharge the ice; 
a motor (10) configured to generate power for allowing the rotary blade (17) to rotate; 
an operation pad (drive switch 7) configured to operate so that ice is discharged from the ice bin (the drive switch 7 is used to input signal to the controller 21 so that ice would be dispensed through the ice outlet 6, see figure 1); 
an operation detection part configured to detect the operation of the operation pad (the microcomputer provided determine whether the drive switch 7 provided in the booth 5 is pressed (step S1), see [0041]); and 
a controller configured to control the motor so that the motor is stopped when the operation of the operation pad is detected by the operation detection part (the controller 21 is configure to control the motor 10 and when the operation of the drive switch 7 is determined it is pressed/detected by the microcomputer as shown in S1, the controller is configured to stop the motor as seen on S7 while the foreign matter is stuck in between the blades), 

Shinohara does not explicitly teach the controller is configured to control the motor so that the motor rotates in the other direction that is opposite to the one direction for a set time when the operation of the operation pad is not detected by the operation detection part 
Regarding claim 8, Shinohara as modified teaches substantially all features of the refrigeration appliance of claim 6, as set forth above, further comprising:
controller (control device 21 of Shinohara) is configured to stop the motor when the operation of the operation pad is not detected by the operation detection part while the ice cubes are dispensed (after it is determined the drive switch is pressed on by a user, the motor will rotate to dispense ice for the user, see S1 and S2. If/when the user received enough ice from the dispenser, they will release/ turnoff the drive switch 7 in 

Regarding claim 9, Shinohara as modified teaches substantially all features of the refrigeration appliance of claim 6, as set forth above, further comprising: 
the controller(control device 21 of Shinohara) determines whether reverse rotation conditions of the motor are satisfied while the motor rotates in the one direction to discharge the ice(the control device is configured to control the drive device in a case where the detection device detects the restraint state of the drive device, Paragraph [0009] Shinohara), and when it is determined that the reverse rotation conditions of the motor are satisfied(when the detection device detects the restraint state of the drive device, paragraph [0018] Shinohara), the controller is configured to control the motor so that the motor rotates again in the one direction after rotating in the other direction for a reference time when it is determined that the reverse rotation conditions of the motor are satisfied(The controller controls the rotary blade to perform a forward rotation operation after the rotary blade is rotated in reverse, see paragraph [0018] of Shinohara).
Regarding Claim 10-11, Shinohara as modified teaches substantially all features of the refrigeration appliance of claim 9, as set forth above, but does not disclose 
The motor is a BLDC Motor 
the number of pulses output from the motor per unit time is N and when reverse conditions are satisfied, pulses output from the motor per unit time is N or more than an upper limit that is less than N and less than a lower limit that is less than N.
Regarding the I limitation, Kim teaches an ice maker with a brushless direct current (BLDC) Motor. Kim further teaches that in the art of refrigeration that the volume of the BLDC motor is smaller than that of an alternating current motor [0090]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinohara by applying the teachings of KIM to Shinohara, i.e. BLDC motor (Brushless Direct Current Motor used to selectively rotate the ice ejector in forward and reverse direction) in to the ice crusher 9 of Shinohara by replacing the existing motor 10 with the BLDC motor since the volume of BLDC motor is compact in size compared to alternating current motor allowing a relatively large ice tray to be placed in a limited space as taught by Kim [0090].
Regarding II limitation, Shinohara as modified fails to disclose the number of pulses output from the motor per unit time is N and when reverse conditions are satisfied, pulses output from the motor per unit time is N or more than an upper limit that is less than N and less than a lower limit that is less than N. It is noted this language requiring the number of output pulses per unit time is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation. Since Shinohara teaches all of the claimed method and structural elements and is perfectly capable of performing the claimed function, the apparatus of Shinohara as modified is considered to meet all of the claimed limitations.
Regarding claim 12, Shinohara as modified teaches substantially all features of the refrigeration appliance of claim 6, as set forth above, further comprising: 
time at which the operation of the operation pad (drive switch 7) is detected by the operation detection part(microcomputer) reaches a time limit while the motor .
	Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (KR20090124886A, hereinafter Shinohara, cited in the Applicant's 02/12/2020 IDS) and KIM et al. (US 20140182315, hereinafter KIM, cited in the Applicant's 02/04/2021 IDS) in view of Kamaya Hironao (JP 2010060191 A, hereinafter Kamaya).
Regarding Claim 5, Shinohara teaches method for controlling a refrigerator(Abstract, line 1 refrigerator),detecting an operation of an operation pad(drive switch 7) by an operation detection part(the microcomputer, see [0041])) to allow a controller(21) to control a motor(10) so that the motor rotates in one direction; determining whether restriction of the  motor occurs while the motor rotates in the one direction(detection device detects the restraint state of the drive device, see [0009]); determining whether the operation of the operation pad is not detected by the operation detection part (the microcomputer provided determine whether the drive switch 7 provided in the booth 5 is pressed (step S1), see [0041]); stopping the motor when 
Shinohara does not teach a BLDC motor and selecting ice pieces through an input part.
However, Kim discloses an ice maker with a brushless direct current (BLDC) Motor. Kim further teaches that in the art of refrigeration that since the volume of the BLDC motor can be smaller than that of an alternating current motor [0090]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinohara by applying the teachings of KIM to Shinohara, i.e. BLDC motor (Brushless Direct Current Motor used to selectively rotate the ice ejector in forward and reverse direction) in to the ice crusher 9 of Shinohara by replacing the existing motor 10 with the BLDC motor since the volume of BLDC motor is compact in size compared to alternating current motor allowing a relatively large ice tray to be placed in a limited space as taught by KIM[0090].
Shinohara further teaches on figure 1, the display panel 3 including four other “buttons” right next to the foreign ejection button 8 that are used for operating the refrigerator. Shinohara does not explicitly teach those “buttons” are used as input parts for selecting ice cube, ice pieces or water.
However, Kamaya Hironao teaches a display panel 3 including operation buttons, see [0019] and When the user presses the drive switch 7 with a glass or the like, the drive unit corresponding to each type of ice, crushed ice, Water, or the like selected on the display panel 3 is driven, see[0020].Since Shinohara already have the a Kamaya Hironao, i.e. using the buttons as input parts for selecting ice, water and crushed ice, to configure the other four buttons of Shinohara as input parts so that a user can use the buttons for selecting between type of ice, crushed ice, Water, or the like as taught by Kamaya Hironao, see [0020].
Regarding Claim 7, Shinohara as modified teaches substantially all features of the refrigeration appliance of claim 6, as set forth above, Shinohara further teaches on figure 1, the display panel 3 including four other “buttons” right next to the foreign ejection button 8 that are used for operating the refrigerator. Shinohara does not explicitly teach an input part configured to select ice cubes and ice pieces as kinds of ice to be dispensed. 
However, Kamaya Hironao teaches a display panel 3 including operation buttons, see [0019] and When the user presses the drive switch 7 with a glass or the like, the drive unit corresponding to each type of ice, crushed ice, Water, or the like selected on the display panel 3 is driven, see[0020].Since Shinohara already have the a display panel 3 and the other four extra “buttons” in front of the refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Shinohara as modified by applying the teachings of Kamaya Hironao, i.e. using the buttons as input parts for selecting ice, water and crushed ice, to configure the other four buttons of Shinohara as input parts so that a Kamaya Hironao, see [0020]. 
The limitation “the controller is configured to control the motor so that the motor rotates in the other direction that is opposite to the one direction for a set time when the operation of the operation pad is not detected by the operation detection part 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hicks can be reached on 571-270-1893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 4116                                                                                                                                                                                                        /CASSEY D BAUER/Primary Examiner, Art Unit 3763